Citation Nr: 0929109	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-11 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 
12, 2003, for the grant of service connection for a lower 
thoracic compression fracture, claimed as Scheuermann's 
disease.

2.  Entitlement to an initial evaluation in excess of 20 
percent for lower thoracic compression fracture, claimed as 
Scheuermann's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to December 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004, February 2005, and March 
2006 rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in St. Petersburg, 
Florida.  

In the July 2004 rating determination, the RO denied service 
connection for Scheuermann's disease, thoracic and lumbar.  
The Veteran filed a notice of disagreement with this 
determination.  In a February 2005 rating determination, the 
RO granted service connection for a lower thoracic 
compression fracture and assigned a 10 percent disability 
evaluation with an effective date of October 8, 2001.  

In a March 2006 rating determination, the RO found that clear 
and unmistakable error (CUE) had been committed in assigning 
an effective date of October 8, 2001.  The RO assigned an 
effective date of December 12, 2003, the date of receipt of 
the Veteran's request to reopen his claim of service 
connection for a low back disorder.  It also assigned a 20 
percent disability evaluation for a lower thoracic 
compression fracture, claimed as Scheuermann's disease, from 
the date of the grant of service connection.

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2009 at the RO.  A 
transcript of the hearing is of record.  

At the hearing, the Veteran raised the issues of CUE in the 
prior April 1954, February 1965, and April 2002 rating 
determinations.  As this issue is not properly before the 
Board, it is referred to the RO for appropriate action.  

The issue of an initial evaluation in excess of 20 percent 
for lower thoracic compression fracture, claimed as 
Scheuermann's disease, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1. In an April 1954 rating determination, the RO denied 
service connection for Scheuermann's Disease of the thoracic 
and lumbar spine; the RO notified the Veteran about this 
rating decision and his appellate rights that same month and 
the Veteran did not appeal, thus, the decision became final.  

2.  In February 1965, the RO denied service connection for 
Scheuermann's Disease of the thoracic and lumbar spine. 

3.  In an April 2002 rating determination, the RO found that 
new and material evidence had not been received to reopen the 
claim of Scheuermann's disease of the thoracic and lumbar 
spine.  The Veteran was notified of this decision and his 
appellate rights later that month and did not appeal; thus, 
the decision became final.  

4.  The Veteran's request to reopen the claim of service 
connection for a low back disorder was received on December 
12, 2003.  


CONCLUSIONS OF LAW

1.  The April 1954 denial of service connection for 
Scheuermann's disease of the thoracic and lumbar spine became 
a final decision.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The April 2002 denial of service connection for 
Scheuermann's disease of the thoracic and lumbar spine became 
a final decision.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 
20.302, 20.1103.

3.  The criteria for an effective date earlier than December 
12, 2003, for the grant of service connection for a lower 
thoracic compression fracture, claimed as Scheuermann's 
disease, have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.160, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, 263 Fed. App. 54 No. 2006-7371 (Fed. Cir. 2008) 
(See Fed. Rule of Appellate Procedure 32.1 generally 
governing citation of judicial decisions issued on or after 
Jan. 1, 2007.  See also Federal Circuit Rule 32.1 and Federal 
Circuit Local Rule 32.1. (CTAF Rule 32.1)).

On the issue of earlier effective date for service 
connection, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.


Earlier Effective Date for Service 
Connection for a Lower Thoracic 
Compression Fracture, claimed as 
Scheuermann's Disease 

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation based on new and material evidence 
received after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  The effective date 
of award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose whichever is later.  38 C.F.R. 
§ 3.400(r).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal of effective date by filing a notice of 
disagreement; otherwise, that determination becomes final and 
is not subject to the revision on the same factual basis in 
the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  If a decision by the RO goes 
unappealed, such is final.  A final and binding RO decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except on 
the basis of clear and unmistakable error (CUE), as provided 
in 38 C.F.R. § 3.105 of this part.  38 C.F.R. § 3.104(a) 
(2008).  

In the present case, a review of the record reveals that the 
RO denied service connection for Scheuermann's Disease of the 
thoracic and lumbar spine in April 1954.  The Veteran was 
notified of this decision that same month along with his 
appellate rights and did not appeal.  Thus, the decision  
became final.  

In January 1965, the Veteran again requested service 
connection for a back disability.  In February 1965, the RO 
indicated that the Veteran's application for disability 
benefits had been carefully considered on the basis of all 
the evidence.  It stated that no further action was being 
taken on the claim for the reason that it had previously been 
determined that the claimed back condition was not a 
disability within the meaning of the current law for which 
compensation could be paid.  The Veteran was notified of this 
decision by way of this letter.

In November 2001, the Veteran requested help in obtaining 
disability compensation for injury and pain incurred while on 
duty in 1953.  In an April 2002 rating determination, the RO 
found that new and material evidence had not been received to 
reopen the claim of Scheuermann's disease of the thoracic and 
lumbar spine.  The Veteran was notified of this decision and 
his appellate rights later that month and did not appeal.  
Thus, the decision became final.  

At his January 2009 hearing, the Veteran noted having 
received the letters in 1954 and 1965 with regard to his 
claim of service connection for a back disorder.  He 
indicated that it was his contention that he was never told 
that the benefits would only start from the date he reapplied 
for them after having received a previous denial.  He stated 
that it was his belief that once service connection was 
granted it was retroactive to the date of his original claim.  
The Veteran also testified as to never having received his 
appellate rights as it related to the February 1965 letter.  

As noted above, the Veteran was informed of the denial of 
service connection for Scheuermann's disease of the thoracic 
and lumbar spine and of his appellate rights in April 1954.  
He did not appeal and the decision became final.  The Board 
does note that while the Veteran was not afforded any 
appellate rights along with the February 1965 letter, which 
could provide a basis for the February 1965 determination not 
becoming final, the April 2002 rating determination, in 
addition to specifically identifying the April 1954 decision, 
addressed all evidence received subsequent to the April 1954 
rating determination when determining that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for Scheuermann's disease 
of the thoracic and lumbar spine.  The Veteran was notified 
of his appellate rights at that time and did not appeal.  
Thus, the decision became final.  

VA did not receive any subsequent correspondence or medical 
evidence from the Veteran that can be construed as a claim 
for service connection for a low back disorder following the 
April 2002 denial until December 12, 2003, when he filed a 
request to reopen.  In the context of that claim, evidence 
sufficient to reopen the previously denied claim and prove 
the requisite elements of service connection was submitted, 
and the claim was granted.  The effective date was set at the 
date of receipt of the ultimately successful claim.

As noted above, the Veteran has contended that the date of 
claim should be the date of receipt of his initial claim.  
The April 1954 and April 2002 claims were finally resolved 
with no perfected appeals.  A review of the evidence 
indicates that, following the April 2002 rating decision and 
prior to December 12, 2003, (the date of receipt of the 
veteran's reopened claim), the Veteran did not submit any 
communication indicative of intent to apply for service 
connection for a low back disorder, which could constitute a 
pending claim.  38 C.F.R. § 3.155.  Hence, there was no 
pending claim prior to December 12, 2003, pursuant to which 
benefits could be granted.

In this case, the earliest effective date possible is the 
date that the claim to reopen was received, which is the 
effective date currently assigned.  38 C.F.R. § 3.400.  
Therefore, the Veteran's claim for an earlier effective date 
is denied.




ORDER

An effective date earlier than December 12, 2003, for the 
grant of service connection for a lower thoracic compression 
fracture, claimed as Scheuermann's disease, is denied.


REMAND

At the time of his January 2009 hearing, the Veteran 
testified that he had experienced a severe deterioration of 
his low back condition since September 2008.  He noted his 
willingness to report for an additional VA examination.  VA 
is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

At the time of the hearing, the Veteran also testified that 
he was still receiving treatment for his low back condition 
at the VA Clinic in New Port Richey.  The Board observes that 
the most recently associated treatment records received from 
any VA facility date back to April 2008.  VA is deemed to 
have constructive knowledge of documents which are generated 
by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment 
records of the Veteran from the Tampa 
VAMC and the New Port Richey VA Clinic 
from April 2008 to the present and 
associate them with the claims folder.

2.  The Veteran should be afforded an 
examination to evaluate all current 
neurologic and orthopedic manifestations 
of the service connected lower thoracic 
compression fracture, claimed as 
Scheuermann's disease.  The examiner 
should review the claims folder in 
conjunction with the examination.

The examiner should also report the 
ranges of the thoracolumbar spine motion 
in degrees, and determine whether the 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flareups, or pain.

Any nerve affected by the thoracolumbar 
spine disability should be identified 
along with any associated symptomatology.  
Any other associated neurologic 
impairment should also be identified.

3.  If the benefit sought on appeal is 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


